                                                                            FILED
                       UNITED STATES DISTRICT COURT                     April 8, 2020
                      EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:12-cr-00180-MCE-2

                Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
MOHAMMAD NAWAZ KHAN

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MOHAMMAD NAWAZ KHAN

Case No. 2:12-cr-00180-MCE-2 Charges 18 USC § 1349 from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                                                                 200,000 with co-

                       X       Unsecured Appearance Bond $       signers as

                                                                 previously ordered

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety (Secured Bond as
                           X
                               previously ordered)

                               Corporate Surety Bail Bond

                               (Other): Pretrial Supervision conditions as stated on
                           X
                               the record in open court and previously imposed.

                Issued at Sacramento, California on April 8, 2020 at 10:30 AM




                                     By:    /s/ Kendall Newman

                                           Magistrate Judge Kendall J. Newman
